DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The limitations of claim 21 constitute new matter for the following reasons.  Claim 21 recites the ratio of the cleaning solution to “fluid” of about 1:5 or more and about 1:100 or less.  However, paragraph 23 of the instant specification teaches the ratio of the cleaning solution to “water”.  The limitations constitute new matter as the ratio is respect to the cleaning solution and “any fluid”.  However, the specification teaches the ratio with respect to the cleaning solution and “water”.   The limitations of claim 24 of “measuring a baseline pressure with the pressure gauges” constitute new 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it is unclear what is meant by “measuring the baseline pressure”.  Specifically, what does the baseline pressure refer to?  Is the baseline pressure the pressure of the system, the pressure of the foam solution?  It is unclear what specifically applicant is measuring by reciting “measuring a baseline pressure”. Re claim 25, for antecedent basis, the examiner suggests amending intermittent so that it is consistent with the claim language of claim 10. Claim 26 is indefinite because it is unclear whether “a cleaning solution” is the same or different from the cleaning solution recited in claim 10.  Additionally, claim 10 should recite “a cleaning solution” and claim 26 should further recite “the cleaning solution”.  Clarification is requested.  Claim 31 is indefinite because it is unclear how the pressure gauges are being monitored. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 14-15, 18-19, 21, 26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner et al. (3037887).
It appears applicant has amended claim 10 to include the limitations of claims 11 and 13. Re claim 10,  Brenner et al. teach a method of foam cleaning surfaces of vessels including heat exchangers, cooling towers, refrigeration coils (col. 1, lines 20-25) comprising a) connecting a cleaning system 10 to a system (vessel) 34 to be cleaned; b) connecting a fluid supply (i.e. elements 24 or 18) to the cleaning system 10 to be cleaned; c) mixing the fluid supply and cleaning solution (38) together to form a solution; d) foaming the solution to form a foamed solution 39, and injecting the foamed solution into the system to be cleaned (col. 5, lines 20-40).  
Re claim 10, in reference to intermittently injecting slugs of air into the system, the limitations are met by col. 7, lines 1-10.  Specifically, Brenner et al. teach intermittently circulating foam through the vessel.  Since foam is formed from incoming gas (air, col. 3, lines 10-15, col. 4, lines 20-25) the limitations are met since intermittently circulating foam would include intermittently circulating slugs of air.  In reference to forming a shock wave, the limitations are inherently a result of performing the step of injecting and circulating the foamed solution comprising air into the system (i.e. vessel).  Re claim 10, in reference to bleeding air out of the system, refer to col. 5, lines 5-10 which teaches the last foam employed is flushed by introducing a jet of air, and the resulting liquid removed therefrom by draining the vessel.  Inherently, draining the vessel, includes draining of both liquid and air present in the vessel.  . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US3037887) in view of Ass et al. (US2012/011375).
Brenner et al. teach the invention substantially as claimed with the exception of the foamed solution comprising grit. Ass et al. et al. teach a method of dislodging deposits from vessels including heat exchangers, comprising additives selected from foam, sand, gravel and solid particulates (paragraph 15, 26, 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brenner et al. to include grit (i.e. sand, gravel), as taught by Ass et al., for purposes of performing the same function of dislodging and removal of deposits. Re claim 28, the claim is directed to filtration and recycling, the concepts of which are well known in the art.  Additionally, col. 7, lines 1-10 of Brenner et al. teach that if appreciable amounts of suspended material are present in the spent foam, it may be passed through a filter/strainer positioned in the recycle line.
Claims 16-17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US3037887).

Re claims 22-23, the elastic modulus and viscous modulus are not specifically taught by the prior art.  However, absent a showing of criticality and/or unexpected results, the skilled artisan would have reasonably expected the limitations to be met, since the elastic modulus and viscous modulus are chemical properties of the foamed solution and Brenner et al. teach the foamed solutions.  
13. 	Claims 20, 24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US3037887) in view of Simmons (4333773).
Brenner et al. teach the invention substantially as claimed with the exception of reversing the flow of the foam solution.  Simmons teaches a method of cleaning interior surfaces of heat exchangers. Col. 4, lines 25-40 teaches reversing the flow of the foam cleaning solution in order to effectively removed deposits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brenner et al. to include reversing the flow of the foamed solution, as taught by Simmons, for purposes of performing the same function of removing the deposits such that the desired level of cleanliness is achieved.
Re claim 24, Brenner et al. teach the invention substantially as claimed with the exception of using pressure gauges on the system to measure/monitor a baseline pressure.  Simmons teaches a pressure gauge 38 for measuring the pressure to determine and maintain the flow rate of the foam solution.  In view of the indefiniteness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brenner et al. to . 
Claims 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claims 25 and 27.
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons recited above.
The rejection of the claims as being anticipated by Brenner is maintained.  Applicant argues that Brenner fails to teach intermittent slugs of air and further fails to teach producing a shock to the system.  Applicant’s arguments are unpersuasive for the reasons recited above. Specifically, Brenner et al. teach intermittently circulating foam through the vessel.  Since foam is formed from incoming gas (air, col. 3, lines 10-15, col. 4, lines 20-25) the limitations are met since intermittently circulating foam would include intermittently circulating slugs of air.  In reference to forming a shock wave, the limitations are inherently a result of performing the step of injecting and circulating the foamed solution comprising air into the system (i.e. vessel).  
Re claims 12, 16-17, and 20, applicant has not clearly addressed how the prior art fails to teach the claimed limitations.  As such, the rejections are maintained for the reasons set forth above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Labib et al. teach cleaning biofilm from tubing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc